

116 S3016 IS: Real Marketing Edible Artificials Truthfully Act of 2019
U.S. Senate
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3016IN THE SENATE OF THE UNITED STATESDecember 11, 2019Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Federal Food, Drug, and Cosmetic Act to ensure that consumers can make informed
			 decisions in choosing between meat products such as beef and imitation
			 meat products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Real Marketing Edible Artificials Truthfully Act of 2019 or the Real MEAT Act of 2019. 2.Labeling of imitation meat productsThe Federal Food, Drug, and Cosmetic Act is amended by inserting after section 403C of such Act (21 U.S.C. 343–3) the following:
			
				403D.Labeling of imitation meat products
 (a)In generalNotwithstanding section 101.3(e) of title 21, Code of Federal Regulations (or any successor regulations), without respect to the relative nutritional value of the food, any imitation meat food product, imitation beef, or imitation beef product shall be deemed to be misbranded unless its label bears, in type of uniform size and prominence, the word imitation immediately before or after the name of the food and a statement that clearly indicates the product is not derived from, or does not contain, meat.
					(b)Coordination with Secretary of Agriculture
 (1)Notification of misbrandingIf the Secretary determines that food is misbranded under subsection (a), the Secretary shall, within 60 days of such determination, transmit a notice of such determination to the Secretary of Agriculture.
 (2)Enforcement failureIf the Secretary fails, within 30 days of transmitting a notice under paragraph (1), to initiate an enforcement action with respect to the food that is the subject of such notice, the Secretary of Agriculture may treat each such determination of misbranding under subsection (a) with respect to the food as a determination of misbranding under section 1(n) of the Federal Meat Inspection Act.
 (c)Rule of constructionThis section shall not be construed as limiting the authority of the Secretary of Agriculture to take enforcement or other action under the Federal Meat Inspection Act or other applicable law with respect to a food subject to subsection (a).
 (d)DefinitionIn this section: (1)The term beef or beef product means any food containing edible meat tissue from domesticated Bos indicus or Bos taurus cattle.
 (2)The term imitation beef means any food manufactured to appear as beef or any food that approximates the aesthetic qualities (primarily texture, flavor, and appearance) or the chemical characteristics of specific types of beef but does not contain any meat, meat food product, or meat byproduct ingredients.
 (3)The term imitation beef product means any food manufactured to appear as a beef product or any food that approximates the aesthetic qualities (primarily texture, flavor, and appearance) or the chemical characteristics of specific types of beef products but does not contain any meat, meat food product, or meat byproduct ingredients.
 (4)The term imitation meat food product means any food manufactured to appear as a meat food product or any food that approximates the aesthetic qualities (primarily texture, flavor, and appearance) or chemical characteristics of specific types of meat but does not contain any meat, meat food product, or meat byproduct ingredients.
 (5)The term meat is within the meaning of the Federal Meat Inspection Act. (6)The term meat byproduct is within the meaning of the Federal Meat Inspection Act.
 (7)The term meat food product has the meaning given the term in section 1 of the Federal Meat Inspection Act..